UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7245


STEVEN W. LITTLEJOHN,

                Petitioner – Appellant,

          v.

WARDEN OF TYGER RIVER CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:11-cv-00889-RMG)


Submitted:   December 4, 2012               Decided:   December 26, 2012


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven W. Littlejohn, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant Attorney   General,  James  Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Steven       W.     Littlejohn         seeks       to     appeal        the     district

court’s       order    accepting         the     recommendation              of    the       magistrate

judge    and     denying          relief    on     his       28     U.S.C.         §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a     certificate         of    appealability.              28     U.S.C.    §

2253(c)(1)(A) (2006).                  A certificate of appealability will not

issue     absent       “a       substantial        showing          of       the       denial      of   a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2006). When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by       demonstrating         that    reasonable               jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.     Cockrell,           537    U.S.          322,   336-38

(2003).       When    the       district       court       denies      relief          on    procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right. Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that     Littlejohn              has     not      made        the        requisite             showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in        forma       pauperis,      and     dismiss         the       appeal.         We

dispense       with        oral     argument       because          the       facts          and   legal

                                                  3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4